Citation Nr: 0327797	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  96-48 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial compensable evaluation for the 
residuals of a fractured mandible.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for residuals of dental 
trauma to teeth 23, 24, and 25.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to 
February 1985, with additional service in the Indiana Army 
National Guard between August 1985 and March 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Indianapolis, 
Indiana, and Nashville Tennessee, Regional Offices.  

The veteran testified at a Travel Board hearing in 
November 1998.  The Veterans Law Judge (VLJ) that held that 
hearing, has since left the Board.  The veteran was contacted 
by the Board in June 2003, and provided the opportunity to 
provide additional testimony at a hearing before a VLJ who 
would participate in the decision made on his appeal.  He was 
given 30 days to respond.  He did not respond to the letter 
and no additional hearing has been scheduled in this regard.  

This case has been advanced on the docket because of 
administrative delay in docketing the appeal.  38 C.F.R. 
§ 20.900(c) (2002).

In April 1999, the Board, in addition to the issues listed on 
the first page, remanded the issues of entitlement to service 
connection for tinnitus and for headaches.  The RO granted 
service connection for tinnitus in July 2000 and for migraine 
in October 2002.  Consequently, these issues are no longer on 
appeal before the Board.


REMAND

A review of the record indicates that the veteran testified 
at his Travel Board hearing in November 1998, that he 
receives treatment for his hypertension from his private 
physician in Greentree Mall.  Those records do not appear to 
be associated with the claims folder.  Those records would be 
helpful to the instant claim.  

Additionally, the veteran testified at the November 1998 
Travel Board hearing that his hypertension and headaches are 
related.  He claims, in the alternative to direct service 
connection, that his hypertension was caused by his 
headaches.  His headaches have been service connected.  This 
appears to be a claim for secondary service connection, and 
the RO has not addressed secondary service connection.  
Disability resulting from the aggravation of a non-service 
connected condition by a service connected condition is 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439 (1995).  Since the veteran has now been service 
connected for headaches, he should be provided an examination 
for an opinion as to the etiology of his hypertension since 
VA has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  38 C.F.R. § 3.159(c)(4)).  

Also, in the April 1999 remand, the Board instructed the RO 
to refer this case to the appropriate VA Medical Center for 
adjudication of the claim of service connection for teeth 23, 
24 and 25, for the purposes of dental treatment, and that a 
clear decision on this claim should be obtained and 
associated with the claims file, as the claim of service 
connection for purposes of dental treatment was intertwined 
with the issue on appeal.  The record contains a copy of a 
letter from the VAMC in Louisville, Kentucky, to the veteran 
indicating that "it was determined that you are 10% service 
connected for a dental condition and are eligible for 
outpatient dental care at a VA Medical Center."  The record, 
however, does not indicate whether this is a complete grant 
of the benefit sought on appeal, i.e., service connection for 
residuals of dental trauma to teeth 23, 24, and 25.  This 
matter should be clarified.

Further, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

1.  The RO should contact the veteran and 
obtain the name and address of his 
private physician that treats him (or has 
treated him) for hypertension in the 
Greentree Mall.  

2.  After obtaining an appropriate 
release of information, the RO should 
contact the aforementioned private 
physician and obtain copies of the 
veteran's medical records related to his 
hypertension and associate those records 
with the claims folder.  

3.  The veteran should undergo a VA 
examination for his hypertension.  Send 
the claims folder and a copy of this 
remand to the examiner for review.  The 
examiner should indicate whether the 
veteran meets the diagnostic criteria for 
hypertension.   Hypertension must be 
confirmed by readings taken two or more 
times on at least three different days.  
The term "hypertension" means that the 
diastolic blood pressure is predominantly 
90 mm. or greater.  If the diagnostic 
criteria for hypertension are met, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran has hypertension as a 
result of his active duty service, or as 
a result of his active duty for training 
during his National Guard service, or if 
his service-connected headaches either 
aggravate or cause his hypertension.  A 
rationale should be provided for any 
opinion given.  

4.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decisions in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), as 
well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent. 

5.  The RO should document in the claims 
folder whether or not service connection 
has been granted for residuals of trauma 
to teeth 23, 24, and 25.  

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




